Citation Nr: 1103420	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  10-34 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

D. Schechter


INTRODUCTION

The appellant alleges that his service from July 1942 to March 
1949 qualifies him for recognized service with the U.S. Armed 
Forces, Far East (USAFFE), or as a recognized guerrilla in the 
Philippines during World War II.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2010 decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  This appeal has been advanced 
on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. 
§§ 101(2), 107(b) (West 2002 & Supp. 2010), American Recovery and 
Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted 
February 17, 2009); 38 C.F.R. §§ 3.1(d), 3.6, 3.40, 3.41, 3.203 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the VCAA, noted the importance of balancing 
the duty to assist with "the futility of requiring VA to develop 
claims where there is no reasonable possibility that the 
assistance would substantiate the claim."  Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  Where the law, and not the evidence, 
is dispositive of a claim, the VCAA is not applicable.  Id.  
(VCAA not applicable to claim for non-service-connected pension 
when the claimant did not serve on active duty during a period of 
war, as required by law).  The Court has held that, when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty-to-assist nor the duty-to-notify 
provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board 
finds that the provisions of the VCAA are not applicable to this 
appellant's claim.  Nonetheless, we do note that the January 2010 
decision and the September 2009 Statement of the Case included 
citations to the laws and regulations pertaining to eligibility 
for benefits under the Filipino Veterans Equity Compensation Fund 
and verification of military service.

The Board concludes that no further notification or development 
of evidence is required.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veteran Claims has held that such remands 
are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Filipino Veterans Equity Compensation Fund

Under the American Recovery and Reinvestment Act of 2009, a new 
one-time benefit is provided for certain Philippine veterans to 
be paid from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act of 2009 § 1002, Public Law 
No. 111-5 (enacted February 17, 2009).  Payments for eligible 
persons will be either in the amount of $9,000 for non-United 
States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . . ."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 is entitled "Payments to Eligible Persons Who 
Served in the United States Armed Forces in the Far East During 
World War II".  Section 1002(c)(1) provides that the Secretary 
may make a payment from the compensation fund to an eligible 
person who, during the one-year period beginning on the date of 
enactment of the Act, submits to the Secretary a claim for 
benefits under this section.  The application for the claim shall 
contain such information and evidence as the Secretary may 
require.  Section 1002(c)(2) provides that, if an eligible person 
who has filed a claim for benefits under this section dies before 
payment is made under this section, the payment under this 
section shall be made instead to the surviving spouse, if any, of 
the eligible person.  

Section 1002 (d) provides that an eligible person is any person 
who - (1) served - (A) before July 1, 1946, in the organized 
military forces of the government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

The appellant has made various arguments, including several not 
relevant to the issues in this case.  In arguments presented in 
his VA Form 9, the appellant asserted that he is a veteran of the 
Philippine government who served during World War II, and that he 
is elderly and has many needs for the maintenance of his health.  
He asserted that he was already in the Philippine military when 
the U.S. military arrived in the Philippines and they were 
"absorbed in the service of the American Government."  He 
further argued that a fellow Philippine veteran had received 
payment from the Filipino Veterans Equity Compensation fund, and 
he, the appellant, is similarly qualified to receive that benefit 
based upon his own and his comrade's service together.  He 
substantially blamed record-keeping of U.S. Government personnel 
for his name not appearing among those qualified to receive 
payment from the Filipino Veterans Equity Compensation fund.  

Ultimately, the sole determinative question of fact in this case 
is whether the appellant had recognized service to qualify for 
the claimed one-time payment from the Filipino Veterans Equity 
Compensation Fund.  The appellant's ancillary arguments regarding 
his service to the Philippine government or his needs for 
assistance are not for consideration in this appeal.  

In July 2009 the appellant submitted affidavits by three fellow 
Philippine veterans to the effect that the appellant served in 
the Philippine military during World War II.  The appellant also 
then submitted a Republic of the Philippines Department of 
Finance statement documenting his receipt of payment based on 
Philippine military service from July 1944 to September 1945.  
The appellant also then submitted a Commonwealth of the 
Philippines Philippine Constabulary document providing a record 
of enlistment in July 1942 and discharge in March 1949 from 
Philippine Republic military service.  

Accompanying his April 2010 Notice of Disagreement with the 
appealed January 2010 decision, the appellant submitted copies of 
the same three affidavits previously submitted in July 2009, and 
submitted a copy of the same Philippine government statement 
submitted in July 2009 documenting the appellant's receipt of 
payment based on Philippine military service from July 1944 to 
September 1945.  

The Board does not here delve into the veracity of submitted 
affidavits, or into the validity or invalidity of the submitted 
Philippine government documents.  Rather, the Board relies upon 
the relevant official determination of recognized service or no 
recognized service from the National Personnel Records Center 
(NPRC), provided in response to RO query as to whether or not the 
appellant had recognized service.  The response received from the 
NPRC dated in September 2009 militates against the appellant 
having any recognized service, stating that the appellant had 
"no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces."  This official finding of no service is 
determinative, and VA has no authority to change or amend the 
findings.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  

The proper course for the appellant, if he believes there is a 
reason to dispute the report of the service department or the 
content of military records, is to pursue such disagreement with 
the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  Recognition of service by the Philippine government, 
although sufficient for entitlement to benefits from that nation, 
is not sufficient for benefits from the United States, 
administered by VA.  The Department of Veterans Affairs is bound 
to follow the certifications by the service departments with 
jurisdiction over United States military records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered an 
eligible person for the purpose of establishing entitlement to 
payment from the Filipino Veterans Equity Compensation Fund.


ORDER

Legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


